Title: Thomas Eston Randolph to Thomas Jefferson, 29 January 1816
From: Randolph, Thomas Eston
To: Jefferson, Thomas


          
            
              Dear Sir
               Ashton 29th Jany 1816
            
            The last Mail brought me a letter from my Son Mann, which has given me considerable uneasiness—he informs me, that he has ever had an aversion to Mercantile pursuits, and although he has endeavour’d to conquer it, he finds it impossible, and that his mind is possitively bent on entering the Navy—The object of this address, is to ask the favor of you to give him a letter to the President to obtain for him a Midshipman’s warrant, he is extreemly desirous to be attach’d to the Washington 74, commanded by Commodore Chauncey, as he earnestly wishes to be in active service, and he is inform’d that she goes to the Mediterranean to be station’d there for eighteen months, or two years—
            I should have waited on you to make this application in person, but I am suffering under a severe attack of Rheumatism, and I dread wetting my feet in crossing the river—With sentiments of great respect and esteem I am Dr sir
            
              Your mo: Obdt Servt
              Thos Eston Randolph
            
          
          
            It has occurr’d to me Sir, that an application to Mr Madison for a warrant, and if obtained—if it was forwarded to him at Baltimore, it will save him the expence of a trip to Washington, and also considerable expence in his equipment, which I apprehend he can  effect  much better at Baltimore than the City—As I am unacquainted with Etiquette in such cases, I must depend on your friendly offices—and the only apology I can offer for thus troubling you, is the great anxiety I feel for my Son’s future welfare—
            (address Thos Mann Randolph Baltimore)
            
              T.E.R
            
          
         